UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1799


ANTHONY SPENCER GREEN, SR.,

                    Plaintiff - Appellant,

             v.

DARPA, Defense Advanced Research Projects Agency,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:17-cv-00647-LO-JFA)


Submitted: October 10, 2017                                   Decided: October 18, 2017


Before KING, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Spencer Green, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Spencer Green, Sr., appeals the district court’s order dismissing his civil

action for failure to state a claim upon which relief may be granted. We have reviewed

the record and find no reversible error.    Accordingly, we deny Green’s motion for

appointment of counsel and affirm for the reasons stated by the district court. See 28

U.S.C. § 1915(e)(2)(B) (2012); Green v. DARPA, No. 1:17-cv-00647-LO-JFA (E.D. Va.

June 19, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                             AFFIRMED




                                            2